Citation Nr: 1612890	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  03-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a thyroid disorder.

3.  Entitlement to service connection for a left eye disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


The Veteran's claims to service connect a right knee disability and for a compensable rating for costochondritis are addressed in a separate decision. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984, with additional service in the Reserves until 2001.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board last remanded these issues in August 2014 for additional development.  On review, the Board notes that the August 2014 remand did not include the issue of entitlement to a TDIU.  The decision directly preceding the Board's August 2014 remand was the March 2014 supplemental statement of the case (SSOC); in the SSOC, the RO included the issue of entitlement to a TDIU.  The letter accompanying the SSOC advised the Veteran that he could respond in writing regarding the issues contained therein, and that if he did not do so, the issues would be returned to the Board for consideration.  The Veteran responded in April 2014 that he wanted to withdraw one issue, regarding his left knee, and continue his appeal on the other issues.  Accordingly, the Board finds that the Veteran has adequately noted disagreement and that the issue is currently before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (noting that the Board's exercise of jurisdiction over a matter is derived from the notice of disagreement, and that the time frame for filing the substantive appeal is not jurisdictional and may be waived by VA actions).  

The issue of entitlement to service connection for a bilateral ankle disorder was raised in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 
In this decision, the Board is granting service connection for headaches.  The remaining issue are REMANDED to the AOJ for additional development.

	
FINDING OF FACT

The Veteran's headaches are caused by his hypertension.


CONCLUSION OF LAW

The criteria are met for service connection for headaches.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2015).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v.  West, 11 Vet. App. 509, 512 (1998).

The July 2008 VA examiner attributed the Veteran's headaches to hypertension.  He noted that other clinicians had found them to be migraine type.  However, he also noted that the Veteran had elevated blood pressure and a headache during the examination, which he indicated informed his decision.

The Veteran is service connected for hypertension.  His headaches have been attributed to hypertension.  Accordingly, service connection for headaches is granted.


ORDER

Service connection is granted for headaches.


REMAND

The remaining claims require additional development.

Initially, the Board notes that the August 2014 remand directed that a search be conducted for the Veteran's Reserve personnel records, in an effort to determine dates of ACDUTRA and INACDUTRA.  It appears that the only searches that were conducted were for treatment records.  On remand, an effort to determine those dates must be undertaken, as well as a search for personnel records.

In regard to his claim for service connection for a thyroid disorder, another VA examination should be conducted.  The Veteran has asserted that his active duty STRs show symptoms of a thyroid condition, including: low body weight upon entrance (June 1981); dizzy and sweating (May 1982); nausea, vomiting, diarrhea (June 1982); trouble sleeping (August 1983); and, dizzy and fatigued (May 1984).  The current examination does not address these symptoms.  In the alternative, if the dates of his ACDUTRA are verified, then an opinion on whether the symptoms incepted during such a period should also be obtained.
In regard to his claim for service connection for a left eye disability, another VA examination should be conducted.  The record reveals persistent symptoms and complaints regarding his eye, including papillary conjunctivitis and chronic seasonal allergies.  The VA examinations of record do not contain adequate opinion of when these diagnoses incepted.  Further, if the dates of his ACDUTRA are verified, then an opinion on whether the symptoms incepted during such a period should also be obtained.

In regard to his claim for service connection for a back disability, the Veteran is diagnosed with lumbar disabilities.  He has alleged that his spine was injured at the same time as his chest.  Further, as his bilateral knees, chest, and cervical spine are service-connected, an opinion on whether his back diagnoses are secondary to these should be obtained.

In regard to his claim for a TDIU, the claim has been denied because the record does not clearly demonstrate whether he still maintains substantial gainful employment.  The record reveals that he had worked, and is possibly still working, at Home Depot, but he has also asserted missing significant periods of time due to his disabilities.  The regulations do not provide a definition of "substantially gainful employment," but the VA Adjudication Procedure Manual defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See also Moore v. Derwinski, 1 Vet.App. 356, 358 (1991).  Marginal employment, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a); Moore, supra.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  The record contains medical opinions that the Veteran's disabilities prevent him from working; therefore, on remand the issue of whether he is substantially gainfully employed or only marginally employed must be properly developed.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his thyroid, eye, and back, and make arrangements to obtain all records not already associated with the claims file.

2.  Contemporaneously with the above, ask the Veteran to provide information regarding his employment from 2012 through the present, and take appropriate steps to develop whether the Veteran's income qualified as substantially gainful or only marginal.  To that end, also ask him to complete an updated VA Form 21-8940 (Application for increased compensation based on unemployability).

3.  Make an attempt to locate his personnel records from his time in the reserves.  The Board notes that multiple requests have been made for his treatment records, but there is no record of any requests made for his personnel records.  A copy of the request should be placed in the file.

4.  Make an attempt to verify his periods of ACUDTRA and INACDUTRA, particularly for the years 1992, 1993, and 1994.

5.  Schedule an appropriate examination for an opinion on whether his thyroid condition is as likely as not (50 percent or greater probability) related to his service.

The Veteran asserts that he exhibited symptoms of his thyroid condition while still in active duty, including: low body weight upon entrance (June 1981); dizzy and sweating (May 1982); nausea, vomiting, diarrhea (June 1982); trouble sleeping (August 1983); and, dizzy and fatigued (May 1984).  He was on active duty from July 1981 to July 1984.

He was diagnosed with thyrotoxicosis in 1993.  The VA examiner noted the Veteran was showing "classic signs" at that time, citing his weight of 163 pounds, and that there were no documented symptoms in service.  A lack of documented symptomatology is an inadequate rationale, on its own, to refute service connection.  The examiner did not address the symptoms that the Veteran cited.

The examiner is asked to provide explanatory rationale that cites to accepted medical knowledge and to evidence in the record.

6.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that papillary conjunctivitis and chronic seasonal allergies are related to service.

His STRs show multiple trips to the eye doctor (June 1982, December 1982, February 1983, August 1983, June 1984, and July 1984).  He entered into service with normal eyes.  The previous examinations did not provide adequate opinion as to whether the diagnoses incepted during service.

The examiner is asked to provide explanatory rationale that cites to accepted medical knowledge and to evidence in the record.

7.  Schedule the Veteran for an appropriate examination of the spine for an opinion on whether it is as likely as not (50 percent or greater probability) that any diagnosis of the lumbar spine is related to service.

The Veteran asserts that his spine was injured at the same time that his chest was injured.  Around the time of his entrance into active duty, he was diagnosed with lumbar strain.  He also complained of back pain in June 1983, when he injured his chest.  The Veteran asserts that he wore a back brace throughout service for pain.  The examiner is asked to provide an opinion on whether a current disability is related to these symptoms from service.

In the alternative, he has asserted that his knees have caused his back pain.  The examiner is asked to provide an opinion on whether any of his service-connected disabilities caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) his lumbar spine disabilities.

The examiner is asked to review the file and to provide explanatory rationale for all opinions rendered.

8.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

9.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


